
	
		I
		112th CONGRESS
		1st Session
		H. R. 2768
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2011
			Mr. Paul introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To cancel public debt held by the Federal Reserve System
		  and to lower the public debt limit by an equal amount.
	
	
		1.Short titleThis Act may be cited as the
			 Debt Crisis Resolution Act of
			 2011.
		2.Cancellation of
			 public debt held by the Federal Reserve System
			(a)Canceling of
			 debtThe Secretary of the
			 Treasury shall cancel all obligations of the United States Government issued
			 under chapter 31 of title 31, United States Code, that are held by the Federal
			 Reserve System.
			
